Citation Nr: 9915993	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-36 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease, arthritis, and herniated nucleus 
pulposus of the lumbar spine, with minimal leg length 
discrepancy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 1997 the Board, inter alia, remanded the issues of 
entitlement to a compensable rating for hemorrhoids and 
entitlement to a rating in excess of 10 percent for 
degenerative disc disease, arthritis, and herniated nucleus 
pulposus of the lumbar spine, with minimal leg length 
discrepancy.

In a January 1998 rating decision the RO granted entitlement 
to a 40 percent disability rating for degenerative disc 
disease, arthritis, and herniated nucleus pulposus of the 
lumbar spine, with minimal leg length discrepancy.  It was 
noted the decision represented a full grant of the benefits 
sought on appeal.

While the RO noted the grant of a 40 percent disability 
rating represented a full grant of benefits sought on appeal 
as to this issue, the record reflects that the veteran has 
asserted his degenerative disc disease warranted at least a 
40 percent rating.  The Board finds that as a higher 
schedular evaluation for this disability is possible, the 
issue of entitlement to rating in excess of 40 percent 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Board notes the issue of entitlement to a rating in 
excess of 40 percent for degenerative disc disease, 
arthritis, and herniated nucleus pulposus of the lumbar 
spine, with minimal leg length discrepancy, was not included 
in the February 1998 supplemental statement of the case.  The 
Board finds that this issue was addressed in the January 1998 
rating decision, and that the veteran has presented his 
argument for a higher rating.  Therefore, the Board finds the 
issue has been adequately developed for appellate review.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran presently has 
internal and external hemorrhoids with a history of benign 
minor bleeding, without evidence of anemia, fissures or 
irreducible large thrombosed hemorrhoids.

3.  Medical evidence demonstrates the veteran's degenerative 
disc disease, arthritis, and herniated nucleus pulposus of 
the lumbar spine, with minimal leg length discrepancy, is 
presently manifested by a severe disability with recurring 
attacks and intermittent relief, but without neurological 
findings of a pronounced disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1998).

2.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease, arthritis, and herniated nucleus 
pulposus of the lumbar spine, with minimal leg length 
discrepancy, are not met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Rating Claims

Initially, the Board notes that the veteran's higher 
evaluation claims are found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Although the veteran's representative argued the June 1997 VA 
examinations were not conducted in accordance with the April 
1997 Board remand order, the Board finds the examinations 
adequate for ratings purposes.  The Board notes the 
examination reports are unclear as to whether the claims file 
and remand order were reviewed in conjunction with the 
examinations.  However, there is also no indication the 
claims file and remand order were not reviewed, and, in fact, 
the examiner, in the neurologic examination report, corrected 
a statement in a rating board summary as to whether x-rays 
had been obtained.  The orthopedic and neurologic examination 
reports also show the examiner noted further historical 
details were of record in a previous examination report, 
which is indicative of the examiner's awareness of the 
veteran's medical record. 

In addition, the RO's compensation and pension examination 
request form indicates the claims file was to be submitted in 
conjunction with the examinations.  The Board notes the 
examination reports are thorough, including diagnostic 
testing, and were approved as adequate by the examining 
provider.  Therefore, the Board is satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Hemorrhoids
Background

Service medical records dated in June 1969 and September 1972 
show the veteran was treated for a thrombosed hemorrhoid.  In 
October 1977 he was treated for a non-thrombosed external 
hemorrhoid.  Records dated in April 1983 show the veteran was 
guaiac positive secondary to hemorrhoids.  Multiple external 
hemorrhoidal tags were noted.  

Periodic examinations in May 1984, May 1986 and April 1988 
revealed a normal anus and rectum.  Stool samples were guaiac 
and "hemoccult" negative.

Records dated in July 1988 show the veteran complained of 
hemorrhoids with some bleeding.  The examiner noted several 
large external hemorrhoids.  Anoscopy revealed secondary 
internal hemorrhoids with congestion and irritation.

Periodic examination in May 1992 revealed a normal anus and 
rectum.  The examiner noted benign external hemorrhoids.  An 
August 1992 barium study revealed right colonic 
diverticulosis, but otherwise normal barium enema.  The 
veteran reported intermittent fresh red bleeding 
approximately 4.5 times per year.

Surgical clinic notes dated in January 1993 show left and 
right internal hemorrhoids were banded.  In October 1994 the 
veteran complained of rectal bleeding of 4 days duration.  It 
was noted the veteran had a history of rectal bleeding and 
was status post banding.  The examiner noted external tags, 
and negative occult blood stool.  The diagnoses included 
recurrent internal hemorrhoids, not presently active.  A 
March 1995 examination revealed a normal anus and rectum.  
The examiner noted a normal digital rectal examination and 
negative occult blood stool.

In his substantive appeal, received in October 1995, the 
veteran claimed he experienced persistent internal 
hemorrhoids, with bleeding on a frequent basis.  He stated he 
also experienced weakness and light-headedness with bleeding.  
He argued a 20 percent disability rating was warranted.

VA examination in June 1997 noted the veteran reported his 
hemorrhoids pushed out slightly with bowel movements, with 
occasional episodes of minor bleeding.  It was noted he 
reported bowel movements which were usually normal and 
regular with minor bleeding noted 3 times per week.  The 
examiner noted the veteran was not dehydrated and not 
malnourished.  There was no evidence of fissure or anemia.  
Two slightly pale external hemorrhoids were observed.  The 
diagnoses included minor internal and external hemorrhoids 
with a history of benign minor bleeding.  Colonoscopy 
revealed internal compound hemorrhoids, but no other 
abnormalities.  

In a February 1998 statement in support of his claim the 
veteran argued inaccurate statements had been attributed to 
him in the VA medical examination reports.  He claimed he 
told the examiner his hemorrhoids frequently pushed out 
during and after bowel movements, that he had reported 
frequent episodes of steady dripping of fresh red blood, and 
that he had reported some abdominal pain.  He argued his 
hemorrhoid disorder was manifested by large thrombotic 
hemorrhoids with frequent recurrences, which warranted a 10 
percent disability rating.

Analysis

The Ratings Schedule provides ratings for external or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, 20 percent; which are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, 10 percent; and 
which are mild or moderate, 0 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).

Medical evidence demonstrates the veteran's hemorrhoids are 
presently manifested by minor internal and external 
hemorrhoids with a history of benign minor bleeding.  There 
is no evidence of anemia, fissures or irreducible large 
thrombosed hemorrhoids.  A higher disability rating requires 
either persistent bleeding and anemia, or fissures, or 
irreducible large or thrombotic hemorrhoids with excessive 
redundant tissue.  Therefore, the Board finds a compensable 
rating is not warranted.

The Board notes the veteran claimed his hemorrhoid disorder 
was manifested by frequent bleeding and large thrombotic 
hemorrhoids with frequent recurrences.  However, while the 
veteran sincerely believes his hemorrhoid disorder warrants a 
compensable evaluation, he is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions of a more 
severe disability are not supported by the medical evidence 
of record.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
compensable rating for hemorrhoids.

Back Disability
Background

Service medical records dated in December 1969 show the 
veteran complained of back pain with frequent urination, 
without dysuria.  The diagnoses included back strain and rule 
out urinary tract infection.  In June 1971 the veteran 
complained of low back pain.  The diagnosis was mild low back 
strain.  X-ray examination revealed a normal study.

In November 1971 the veteran complained of a 3 year history 
of intermittent back pain with occasional radiation to the 
legs.  The examiner noted straight leg raises to 60 degrees 
to the right, with mild pain to the right paraspinal area.  
The diagnosis was mild intermittent disk syndrome.  X-ray 
examination revealed normal thoracic and lumbosacral spines 
except for mild narrowing of the L5-S1 disc space.

In February 1973 the veteran complained of a pulled muscle to 
the right leg and tenderness to the right paravertebral 
muscles at the T12-L2 area, without radiation.  The examiner 
noted mild right paravertebral muscle spasm over T12-L2, with 
mild tenderness.  Straight leg raises were negative.  The 
diagnosis was mild pulled muscle.

In February 1983 the veteran complained of right-sided low 
back pain over 4 to 5 years, exacerbated by exercise and 
relieved by laying down.  The examiner noted full range of 
motion of the spine, with full flexion and pain to the right 
sacroiliac area.  There was no palpable vertebral pain.  
Straight leg raises were negative.  The diagnoses included 
right sacroiliac tenderness.

In January 1993 the veteran complained of persistent left-
sided sacroiliac pain of 6 years duration which occasionally 
extended from the buttock to the left thigh.  He reported the 
pain was previously manifested after strenuous exercise, but 
which presently occurred approximately 2/3 of the time.  The 
examiner noted sacroiliac joint pain.  There was full range 
of motion to the left hip without pain.  It was noted x-rays 
revealed the hip was within normal limits and possible 
arthritis to the left sacroiliac joint.  Physical therapy 
assessments included left sacroiliac inflammation and L5-S1 
neuropathy.  A May 1993 follow-up report noted the veteran 
stated his pain was more concentrated to the spine.  The 
examiner noted the veteran's range of motion was within 
normal limits and his neurologic system was intact.

In February 1994 the veteran complained of a 3 to 4 year 
history of left-sided sciatic/sacroiliac pain with left groin 
pain.  The diagnoses included left groin pain of unknown 
etiology and questionable muscle spasm.  An April 1994 fee 
basis referral noted an examination revealed negative 
straight leg raises, bilaterally.  Patrick's sign was 
negative to the knees.  There was no tenderness on palpation 
to the bursae about the hip or to the right or left posterior 
iliac spine regions.  Motor strength was 5/5 to the lower 
extremities, and sensation was intact to pinprick.  Reflexes 
were equal to the knees and ankles.  The diagnosis was left 
lumbar and posterior hip pain of unclear etiology.

In May 1994 the veteran complained of chronic left-sided back 
pain.  There was no evidence of radiation to the left leg.  
The diagnosis was chronic back pain.  X-ray examination 
revealed degenerative disc disease with Grade I 
spondylolisthesis at L4-L5.

A May 1995 computed tomography (CT) scan of the lumbar and 
sacral spine revealed mild multilevel degenerative disc 
disease, lower lumbar facet osteoarthritis, and right 
posterior L3-L4 herniated nucleus pulposus.  

In a July 1995 statement in support of his claim the veteran 
reported that pain to his iliac region continued which was so 
persistent that it interfered with his normal daily 
activities, including walking, bending and sitting.  He 
stated the pain was somewhat relieved by laying down.

During VA examination in July 1995 the veteran reported 
bilateral sacroiliac pain, described as a continuous burning 
pain to the left side and a sharp ache to the right side with 
intermittent minor numbness to the anterior thighs.  The 
examiner noted the veteran undressed and dressed in a 
standing position.  His carriage and posture were excellent 
except for moderate lumbar flattening and very slight lumbar 
scoliosis.  Gait and arm swing were normal, and the veteran 
was able to perform heel, toe and tandem walks and squat and 
stand without difficulty.

The thoracolumbar spine musculature was very well developed 
and non-tender.  There was no evidence of spasm, and 
tightness was minimal.  Forward flexion was to 90 degrees, 
backward extension was to 30 degrees, left lateral flexion 
was to 35 degrees, right lateral flexion was to 35 degrees, 
left rotation to 35 degrees, and right rotation to 35 
degrees.  There was no evidence of pain on motion.  A 
neurologic examination was normal.  The diagnoses included 
lumbar spondylolisthesis with associated evidence of lumbar 
strain and minor scoliosis.  X-ray examination revealed mild 
lumbar spondylosis.

In a September 1995 statement the veteran claimed his back 
disorder was severe with persistent pain and discomfort.  He 
argued the VA examination findings did not accurately reflect 
the extent of his impairment, and stated that he told the 
examiner his pain often radiated into the groin and scrotum 
areas.

During VA examination in June 1997 the veteran complained of 
low back pain from the belt line downward, more to the right 
than left, with intermittent, daily shooting pain into the 
right buttock, posterior right thigh and upper calf.  He 
reported numbness to the anterior left thigh, with 
paresthesia occasionally extending to the left lateral foot 
and little toe.  The examiner noted the veteran was very 
muscular, and had excellent carriage and posture.  His gait 
and arm swing were normal.  He was able to perform heel, toe, 
and tandem walks and a full squat without difficulty.  There 
was moderate lumbar flattening and minimal thoracolumbar 
scoliosis.  

The examiner noted the veteran was heavily muscled and his 
paravertebral muscles were tight, approximately from T12 
down, without evidence of spasm.  Palpation revealed minor 
tenderness over the notch at L5-S1 in the midline.  Range of 
motion studies of the thoracolumbar spine revealed forward 
flexion to 85 degrees, backward extension to slightly less 
than 30 degrees, lateral flexion to 40 degrees, bilaterally, 
and rotation to 35 degrees, bilaterally.  The gluteal folds 
were equal.  Straight leg raises were positive at 70 degrees 
from the recumbent position.  While seated the hips flexed 
easily to 90 degrees without discomfort.  The diagnosis was 
chronic moderate lumbar sprain, with associated degenerative 
disc disease, arthritis, and spondylosis of the lumbar spine 
which produced intermittent left lower extremity pain and 
paresthesias.  It was noted there was no significant 
difference in the current findings and those in 1995.

Upon neurologic examination the examiner noted deep tendon 
reflexes at the knees were 1+ and equal, and there was no 
tendon reflex elicited at the Achilles or plantar level 
bilaterally.  There was no evidence of muscle weakness, 
fasciculations, atrophy, or flabbiness, and there was no 
evidence of loss of strength or weight bearing capacity.  
Gait and arm swing were normal.  Hoffmann, Romberg, and 
Babinski signs were negative.  Sensation was normal except 
for loss of perception of vibratory sense involving the left 
little toe.  There was minimal subjective diminution to light 
touch and stroking to the left lateral thigh.  

The examiner noted that the clinical evidence demonstrated 
possible peripheral neuropathy, and that a definitive 
diagnosis would be made following magnetic resonance imaging 
(MRI) and electrophysiology studies.  Subsequent to the 
additional studies the examiner provided a diagnosis of mild 
peripheral neuropathy of primary origin.  

A June 1997 MRI revealed desiccation of the disks at L1-2 
through L4-5, and disc space narrowing at the L2-3, L3-4, and 
L4-5 levels, with acquired central spinal stenosis at the L4-
5 level.  Nerve conduction studies were normal, and 
electromyographic (EMG) studies revealed very minimal 
increased "insertional" activity to the gastrocnemius 
muscle, bilaterally, and minimal increased "insertional" 
activity in the lower lumbosacral paraspinous muscles.  It 
was noted the findings were somewhat suggestive of S-1 nerve 
root problems.  

Analysis

The record reflects the veteran has been assigned a 40 
percent disability rating, effective from May 1, 1995, under 
the ratings criteria for intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  The Board 
notes that higher schedular ratings are not possible under 
alternative ratings criteria for arthritis, limitation of 
motion of the lumbar spine, or lumbar strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (1998).

The Ratings Schedule provides compensable ratings for 
intervertebral disc syndrome which is mild (10 percent), 
moderate with recurring attacks (20 percent), severe with 
recurring attacks and intermittent relief (40 percent), or 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief (60 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The VA General Counsel in a 
precedent opinion has held that Diagnostic Code 5293, 
intervertebral disk syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (1998); see also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In this case, medical evidence demonstrates the veteran's low 
back disorder is manifested by a severe disability with 
evidence of recurring attacks and intermittent relief.  
However, there is no evidence of a pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm or absent 
ankle jerk.  Although the June 1997 MRI study revealed 
findings suggestive of S-1 nerve root involvement, the VA 
examiner found the veteran's peripheral neuropathy was of 
primary origin.  

While the veteran argued his back disorder warranted a higher 
rating, in essence, because of pain and dysfunction, the 
Board finds his complaints of greater disability are not 
supported by objective medical findings.  See 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The Board notes the VA examiner found 
the veteran's back was well muscled and that he was able to 
perform heel/toe walking and squats without difficulty.  
There was also no evidence of atrophy, muscle weakness, or 
fasciculations.  The veteran's gait, arm swing and carriage 
were normal.  Therefore, the Board finds an increased or 
"staged" rating, including consideration of the veteran 
complaints of pain and dysfunction, is not warranted under 
the criteria for intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds no provision 
upon which to assign a higher rating.  See Schafrath, 1 Vet. 
App. 589.  In this case, the Board finds the preponderance of 
the evidence is against the claim for degenerative disc 
disease, arthritis, and herniated nucleus pulposus of the 
lumbar spine, with minimal leg length discrepancy. 


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease, arthritis, and herniated nucleus 
pulposus of the lumbar spine, with minimal leg length 
discrepancy, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

